Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 1 of 29




                                       Exhibit 8
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 2 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 3 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 4 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 5 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 6 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 7 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 8 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 9 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 10 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 11 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 12 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 13 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 14 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 15 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 16 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 17 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 18 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 19 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 20 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 21 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 22 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 23 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 24 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 25 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 26 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 27 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 28 of 29
Case 20-10343-LSS   Doc 3265-9   Filed 05/06/21   Page 29 of 29
